                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 6:20-CR-0003-JDK
v.                                                 §
                                                   §
                                                   §
DAVID RAYMOND LUSK (3).                            §


                ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
               OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant David Raymond Lusk’s plea of

guilty to Count Two with a violation of Title 21 U.S.C. § 841(a)(1) - Possession with Intent to

Distribute and Distribution of Methamphetamine.

       Having conducted a proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept Defendant’s guilty

plea. The parties waived their right to file objections to the Findings of Fact and Recommendation.

The Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed March 3, 2020, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the Plea Agreement is approved by the Court, conditioned upon a review of the

presentence report.
      It is further ORDERED that, pursuant to Defendant’s Plea Agreement, the Court finds

Defendant GUILTY of Count Two of the Indictment in the above-numbered cause and enters a

JUDGMENT OF GUILTY against Defendant as to Count Two of the Indictment.

      So ORDERED and SIGNED this 4th       day of March, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE
